Case 1:21-cr-00166-GHW Document 9 Filed 04/07/21 Page 1 of 5


                                      USDC SDNY
                                      DOCUMENT
                                      ELECTRONICALLY FILED
                                      DOC #:
                                      DATE FILED: 4/7/2021
Case 1:21-cr-00166-GHW Document 9 Filed 04/07/21 Page 2 of 5
Case 1:21-cr-00166-GHW Document 9 Filed 04/07/21 Page 3 of 5
Case 1:21-cr-00166-GHW Document 9 Filed 04/07/21 Page 4 of 5
Case 1:21-cr-00166-GHW Document 9 Filed 04/07/21 Page 5 of 5
